ACCEPTED
                                                                                                   01-15-00600-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS
                                                                                              7/30/2015 4:42:34 PM
                                                                                             CHRISTOPHER PRINE
                                                                                                            CLERK

                                   No.  01-­‐‑15-­‐‑00600-­‐‑CV  
                                  ___________________  
                                                                               FILED IN
                                                                        1st COURT OF APPEALS
                                 IN  THE                                    HOUSTON, TEXAS
                        FIRST  COURT  OF  APPEALS                       7/30/2015 4:42:34 PM
                                                                        CHRISTOPHER A. PRINE
                          AT  HOUSTON,  TEXAS                                   Clerk
         _______________________________________________________  

               IN  RE  UNION  PACIFIC  RAILROAD  COMPANY  
         _______________________________________________________  

                   From  the  125th  Judicial  District  Court  of  
                            Harris  County,  Texas  
                            Cause  No.  2014-­‐‑23177  
         _______________________________________________________  

               REAL  PARTY  IN  INTEREST’S  RESPONSE  TO    
                  PETITION  FOR  WRIT  OF  MANDAMUS  
         _______________________________________________________  

Levon  Hovnatanian                              Vuk  Vujasinovic  
State  Bar  No.  10059825                       State  Bar  No.  00794800  
Hovnatanian@mdjwlaw.com                         Vuk@vbattorneys.com  
Dale  Jefferson                                 Brian  Beckcom  
State  Bar  No.  10607900                       State  Bar  No.  24012268  
Jefferson@mdjwlaw.com                           Brian@vbattorneys.com  
Martin,  Disiere,  Jefferson  &                 VB  Attorneys  
Wisdom,  L.L.P.                                 6363  Woodway  Dr.,  Suite  400  
808  Travis,  20th  Floor                       Houston,  Texas  77057  
Houston,  Texas  77002                          713.224.7800  
713.632.1717                                    713.224.7801  fax  
713.222.0101  fax  
  
                      Appellate  Counsel  for  Real  Party  in  Interest,  
   Donald  and  Mary  Trichel,  Individually  and  as  Permanent  Co-­‐‑Guardians  of  the  
                 Person  and  Estate  of  Nicholas  Trichel,  Incapacitated  
  
                                                  TABLE  OF  CONTENTS  

Table  of  Contents  ....................................................................................................  i  
Index  of  Authorities  ..............................................................................................  iii  
Statement  of  the  Case  ............................................................................................  v  
Issue  Presented  ......................................................................................................  vi  
Summary  .................................................................................................................  1  
Statement  of  Facts  ..................................................................................................  4  
     1.    Hampton  and  UP  deny  that  Hampton’s  phone  use  was  a  cause  of  the  
     crash  in  any  way.  ................................................................................................  4  
     2.    Hampton  and  UP  contend  all  the  data  on  Hampton’s  phone  was  
     accidentally  lost,  and  offer  several  conflicting  stories  for  this  loss  of  
     evidence.  ..............................................................................................................  8  
     3.    Forensics  expert  Will  Koenig  has  given  extensive  testimony  on  his  
     data  collection  and  preservation  attempts,  and  offered  numerous  
     opinions  to  bolster  Hampton  and  UP’s  contention  of  “accidental”  data  
     loss.  .....................................................................................................................  10  
     4.    The  phone  data  was  destroyed  during  Koenig’s  delay  in  downloading  
     and  preserving  the  data.  ..................................................................................  13  
     5.    Koenig’s  opinions  have  been  disclosed  and  are  disputed.  ....................  19  
Argument  ..............................................................................................................  20  
     1.    UP  failed  to  satisfy  its  burden  to  prove  its  claims  of  privilege.  ............  21  
     2.    The  consulting  expert  privilege  never  attached  to  any  of  Koenig’s  
     work  or  opinions.  ..............................................................................................  25  
        2.1    Koenig’s  affidavit  discloses  his  opinions  and  communications,  not  
        merely  “factual  matters.”  .............................................................................  25  
        2.2    UP  did  not  designate  Koenig  as  a  consulting  expert  when  it  
        disclosed  his  affidavit.  ..................................................................................  26  
     3.    UP  waived  any  consulting  expert  privilege.  ...........................................  27  
       3.1    UP  is  using  the  Koenig  affidavit  offensively  to  try  to  obtain  
       affirmative  relief  based  on  its  claim  that  the  Trichel  family  filed  a  
       groundless  pleading  in  bad  faith.  ...............................................................  30  
       3.2    Koenig’s  affidavit  is  not  limited  to  “factual  matters.”  ......................  33  
       3.3    UP’s  alleged  invitation  to  participate  jointly  in  the  preservation  of  
       Hampton’s  phone  is  contrary  to  its  assertions  of  privilege.  ...................  34  
     4.    Koenig’s  affidavit  has  been  reviewed  by  two  testifying  experts,  
     allowing  full  discovery  of  Koenig’s  opinions  under  TRCP  192.3(e).  ........  36  
     5.    UP  fails  to  address  the  bulk  of  the  questions  it  instructed  Koenig  not  to  
     answer  and  has  thus  waived  any  objection  to  those  questions.  ................  38  
Prayer  .....................................................................................................................  39  
Rule  52.3(J)  Certification  .....................................................................................  40  
Certificate  of  Service  ............................................................................................  41  
Certificate  of  Compliance  ...................................................................................  42  
  
                                          




                                                                    
                                                                ii  
  
                                INDEX  OF  AUTHORITIES  
  
Cases                                                                                  Page  
  
Cameron  County.  v.  Hinojosa,    
         760  S.W.2d  742  (Tex.  App.—Corpus  Christi  1988,  orig.  proceeding).36  
  
Hardesty  v.  Douglas,    
         894  S.W.2d  548  (Tex.  App.-­‐‑Waco  1995,  orig.  proceeding)……………27  
  
In  re  DuPont  de  Nemours  &  Co.,    
         136  S.W.3d  218  (Tex.  2004)…………………………………......……21,  23  
  
In  re  Ford  Motor  Co.,    
         988  S.W.2d  714  (Tex.  1998)………………………………………………23  
  
In  re  Ford  Motor  Co.,    
         165  S.W.3d  360  (Tex.  2005)………………………………………………21  
  
In  re  Kristensen,    
         Cause  No.  14-­‐‑14-­‐‑00448-­‐‑CV,  2014  Tex.  App.  LEXIS  8404;  2014  WL  
         3778903  (Tex.  App.—Houston  [14th  Dist.]  July  31,  2014,  orig.  
         proceeding)……………………………………………………………21,  23  
  
In  re  Mendez,    
         234  S.W.3d  105  (Tex.  App.—El  Paso  2007)……………………………27  
  
In  re  Ortuno,    
         Cause  No.  14-­‐‑08-­‐‑00457-­‐‑CV,  2008  Tex.  App.  LEXIS  5511,  2008  WL  
         2855028  (Tex.  App.-­‐‑Houston  [14th  Dist.]  July  24,  2008,  orig.  
         proceeding)……………………………………………………………27-­‐‑29  
    
                                                  
                                             iii  
In  re  Taylor,    
         113  S.W.3d  385  (Tex.  App.—Houston  [1st  Dist.]  2003,  no  pet.)…...…20  
  
Jordan  v.  Court  of  Appeals  for  Fourth  Supreme  Judicial  Dist.,    
         701  S.W.2d  644  (Tex.  1985)………………………………………………28  
  
Martin  v.  Boles,    
         843  S.W.2d  90  (Tex.  App.—Texarkana  1992)  …………………………37  
  
Mundy  v.  Shippers,  Inc.,    
         783  S.W.2d  743  (Tex.  App.—Houston  [14th  Dist.]    
         1990,  writ  denied)………………………………………………………...26  
  
Tex.  Dep'ʹt  of  Pub.  Safety  Officers  Ass'ʹn  v.  Denton,    
         897  S.W.2d  757  (Tex.  1995)…………………………………......………..33  
  
Tom  L.  Scott,  Inc.  v.  McIlhany,    
         798  S.W.2d  556  (Tex.  1990)…………………………….…………27,  31-­‐‑33  
  
Rules                                                                            Page  
  
Tex.  R.  Civ.  P.  192.3…………………………………..…………………23,  36,  37  

Tex.  R.  Civ.  P.  192.5………………………………..……………………………23  

Tex.  R.  Civ.  P.  192.7……………………………………………..………………23  

Tex.  R.  Civ.  P.  193.4…………………………………………………………21,  23  

Tex.  R.  Evid.  511………………………………………………………………x,  29  

  
                            



                                               
                                           iv  
  
                                       STATEMENT  OF  THE  CASE  
  
         Nature  of  the  case.  Donald  and  Mary  Trichel,  Individually  and  as  

Permanent  Co-­‐‑Guardians  of  the  Person  and  Estate  of  Nicholas  Trichel,  

Incapacitated  (“the  Trichel  family”)  sued  the  relator  Union  Pacific  Railroad  

Company,  asserting  personal  injury  claims  arising  from  a  highway  

collision.1  

         Course  of  Proceedings.    Asserting  consulting-­‐‑expert  and  work  product  

privileges,  Union  Pacific  instructed  its  expert  witness  not  to  answer  

questions  that  the  Trichel  family  posed  during  a  courthouse  deposition.2    

The  parties  paused  the  deposition  and  called  upon  the  respondent  for  a  

ruling.3    

         Trial  court  disposition:    Finding  that  the  consulting  expert  and  work  

product  privileges  did  not  apply,  the  respondent  overruled  Union  Pacific’s  

objections.  



1
     Tab  1  [Original  Petition].    
2
     Tab  14  [Koenig  Deposition].  
3
     RR  4  (Tab  16  June  24,  2015  hearing).  
                                                          
                                                       v  
                          ISSUE  PRESENTED  
  
     Whether  it  was  a  clear  abuse  of  discretion  for  the  
     respondent  to  overrule  Union  Pacific’s  consulting-­‐‑
     expert  and  work-­‐‑product  privilege  objections  to  
     justify  the  extraordinary  relief  of  mandamus.    




                                        
                                    vi  
  
                                        SUMMARY  

       Union  Pacific  (“UP”)  claims  all  the  data  on  the  cellphone  of  its  

(former)  employee  Jeremy  Hampton  was  accidentally  deleted  during  a  39-­‐‑

day  delay  in  the  evidence  preservation  work  of  the  company’s  forensics  

expert,  Will  Koenig.    Specifically,  all  of  the  phone  data  was  deleted  during  

the  evening  of  day  38  of  Koenig’s  delay,  which  was  the  day  before  Koenig  

downloaded  the  phone  and  concluded  all  the  data  was  gone.    

       The  destruction  of  this  data  occurred  on  June  22,  2014,  while  Koenig  

was  actively  working  with  Hampton,  the  defense  attorneys  who  were  

representing  both  Hampton  and  UP,  and  various  UP  personnel  in  allegedly  

trying  to  preserve  the  data  on  the  phone.    It  occurred  after  UP  allegedly  

gave  specific  instructions,  verbally  and  in  writing,  to  Hampton  to  preserve  

the  data  on  his  phone.    It  occurred  after  Koenig  downloaded  1.15  Gbs  of  

data  from  Hampton’s  phone  39  days  prior  on  May  15,  2014,  which  Koenig  

claims  he  could  not  read  for  various  technical  reasons  that  are  disputed  by  

the  Trichel  family.  


                                                  
                                               1  
       The  record  reflects  three  contradictory  stories  offered  by  UP  as  to  

why  Hampton’s  phone  data  was  destroyed:    (1)  Hampton  allowed  a  

Verizon  store  employee  to  reset  his  phone,  not  “fully  realizing”  this  would  

delete  all  the  data;  (2)  a  Verizon  employee  reset  Hampton’s  phone  

“inadvertently  during  the  diagnosis  of  a  battery  problem”;  and  (3)  

Hampton  allowed  a  Verizon  employee  to  reset  his  phone  because  he  

thought  all  the  data  on  it  had  already  been  preserved  by  Koenig.  

       When  the  spoliation  issue  related  to  Hampton'ʹs  phone  data  was  

raised  by  the  Trichel  family,  UP  obtained  a  detailed,  981-­‐‑word  affidavit  

from  Koenig.    UP  attached  Koenig'ʹs  affidavit  to  various  pleadings  to  deflect  

blame  for  the  spoliation  to  Hampton,  and  to  seek  affirmative  relief  from  the  

Trichel  family  for  what  UP  claims  was  a  frivolous  spoliation  claim  filed  in  

bad  faith.  

       Koenig  was  deposed  on  June  24,  2015.    UP'ʹs  counsel  instructed  

Koenig  not  to  answer  multiple  questions  concerning  Koenig'ʹs  opinions  and  

communications  under  claims  of  the  consulting  expert  and  work  product  

privileges.    UP  also  refused  to  produce  multiple  emails  containing  
                                                 
                                              2  
communications  with  Koenig  and  other  documents  prepared  by  or  for  

Koenig,  claiming  these  same  privileges.    The  bulk  of  these  written  materials  

falls  on  dates  within  the  39-­‐‑day  delay  generated  by  Koenig’s  work  and  

during  which  the  phone  data  was  destroyed.      

       The  respondent  overruled  UP'ʹs  privilege  claims.    The  respondent'ʹs  

ruling  should  be  upheld  and  writ  should  be  denied  for  several  reasons.      

       Most  importantly,  UP  did  not  meet  its  burden  to  prove  its  privilege  

claims  because  UP  did  not  offer  any  evidence  supporting  any  of  the  alleged  

privileges,  as  required.    In  addition,  the  privileges  never  applied  to  Koenig  

in  the  first  place,  because  his  affidavit  contains  multiple  opinions  rather  

than  merely  factual  matters,  because  UP  never  designated  Koenig  as  a  

consulting  or  dual  capacity  expert,  and  because  Koenig  garnered  

information,  data  and  the  phone  itself  from  the  co-­‐‑defendant  Hampton,  

who  does  not  seek  mandamus  relief.    Moreover,  UP  waived  any  right  to  

claim  these  privileges  when  it  used  Koenig'ʹs  affidavit  offensively  in  

claiming  the  Trichel  family  filed  a  groundless  pleading  in  bad  

faith.    Finally,  because  Koenig'ʹs  opinion-­‐‑laden  affidavit  has  been  reviewed  
                                                 
                                              3  
by  two  testifying  experts  to  date,  the  Trichel  family  is  entitled  to  full  

discovery  of  all  of  Koenig'ʹs  work,  opinions  and  communications.  

                                            STATEMENT  OF  FACTS  

         1.    Hampton  and  UP  deny  that  Hampton’s  phone  use  was  a  cause  of  
         the  crash  in  any  way.      

         Hampton  was  on  the  job  with  UP  when  the  18  wheeler  he  was  

driving  was  involved  in  a  crash  with  a  Ford  Mustang  driven  by  Nick  

Trichel.4    The  crash  involved  multiple  impacts  between  the  vehicles,  ending  

when  the  rear  wheels  of  the  trailer  rolled  up  and  over  the  Mustang,  

crushing  it  and  forcing  it  to  crash  into  the  cement  barrier  on  the  shoulder.  5      

         The  Harris  County  Constable’s  Office  investigated  and  reconstructed  

the  crash,  and  concluded  it  was  caused  solely  by  Hampton’s  unsafe  lane  

change  and  inattention.6    At  the  age  of  26,  Trichel  suffered  a  permanent  

severe  brain  injury,  and  multiple  other  serious  injuries,  as  a  result  of  the  

crash.7    Trichel’s  parents,  Donald  and  Mary  Trichel,  have  been  appointed  



4
     Tab  9,  Exh.  5  [Police  Report].  
5
     Tab  9,  Exh.  5,  p.  5  [Police  Report].  
6
     Tab  9,  Exh.  5,  pp.  2  &  5  [Police  Report].  
7
     Tab  1,  Plaintiff’s  Original  Petition,  p.  2.  
                                                                 
                                                              4  
the  Permanent  Co-­‐‑Guardians  of  the  Person  and  Estate  of  Nicholas  Trichel,  

Incapacitated,  by  the  Probate  Court.8  

        Hampton  had  his  cell  phone  with  him  inside  the  cab  of  the  18  

wheeler  at  the  time  of  the  crash.  9    The  Trichel  family  contends  Hampton  

was  using  Facebook  on  his  cell  phone  while  driving  the  18  wheeler  in  the  

time  leading  up  to  the  crash,  as  well  as  at  the  time  of  the  crash.  10      Hampton  

and  UP  deny  this  contention.11    The  Trichel  family  further  contends  

Hampton’s  phone  data  that  was  deleted  contained  evidence  that  would  

further  implicate  Hampton  in  causing  the  crash.12    Hampton  and  UP  

vacillate  between  selective  ignorance  and  denying  this  contention.13  

        This  was  initially  a  hit-­‐‑and-­‐‑run,  as  Hampton  kept  right  on  driving  

after  crushing  Trichel’s  car.14    Astoundingly,  Hampton  claims  he  did  not  



8
     In  re:  Guardianship  of  the  Person  and  Estate  of  Nicholas  Trichal  (AKA  “Nick  Trichel),  
an  alleged  incapacitated  person,  Cause  No.  433189  (Harris  County  Probate  Court  No.  3  
Oct.  6,  2014).  
9
     Tab  8,  Exhs.  C  [Hampton  34-­‐‑45]  &  F;  Tab  9,  Exh.  4.    
10
       Tab  9,  Exh.  4  [Printout  of  Hampton’s  Facebook  Page];  Tab  8,  Exh.  F.      
11
       Tab  8,  Exh.  C  [Hampton  20];  Tab  11,  p.  2.  
12
       Tab  3,  Plaintiff’s  First  Amended  Original  Petition,  p.  9.    
13
       Tab  8,  p.  5;  Tab  11,  p.5.    
14
       Tab  9,  Exh.  5  [Police  Report].  
                                                               
                                                            5  
know  he  was  involved  in  a  crash.15    Hampton  claims  his  co-­‐‑worker  James  

Wilson,  who  was  following  him  in  a  different  UP  truck,  told  him  via  cell  

phone  that  he  had  run  over  a  car  and  needed  to  return  to  the  scene.16    

Hampton  returned  to  the  scene  23  minutes  after  the  crash.17  

        Paper  records  obtained  from  Hampton’s  cell  phone  provider  

(Verizon)  show  Hampton  used  his  cell  phone  to  do  various  things  around  

the  time  of  the  crash.18    For  example,  Hampton  was  involved  in  17  text  

message  communications  the  day  of  the  crash  before  it  occurred,  and  31  

text  messages  the  day  of  the  crash  after  it  occurred.  19    After  the  crash  on  the  

day  it  occurred,  Hampton  engaged  in  20  phone  calls.20    Hampton  used  his  

phone  to  communicate  with  several  individuals,  including  UP  personnel,  

via  text  messages  and  phone  calls  during  the  23  minutes  it  took  him  to  

return  to  the  scene,  as  well  as  throughout  the  day  of  the  crash  as  the  




15
     Tab  8,  Exh  C  [Hampton  118];  Tab  9,  Exh.  5,  p.  5.      
16
     Tab  8,  Exh.  C  [Hampton  118-­‐‑121];  Tab  9,  Exh.  5,  p.  5.  
17
     See  Tab  9,  p.  4  and  Tab  9,  Exh.  6  [James  78].      
18
     Tab  8,  Exh.  E  &  Tab  9,  Exh.  20  [Hampton’s  Cell  Phone/Text  Records].  
19
     Tab  8,  Exh.  E;  See  also  Tab  8,  Exh.  C  [Hampton  156-­‐‑60].  
20
     Tab  9,  Exh.  20.    
                                                               
                                                            6  
Constables  were  investigating.  21    Hampton  also  took  photographs  of  the  

accident  scene  with  his  cell  phone  (which  to  this  date  have  not  been  

provided).22      

        However,  the  Verizon  paper  records  do  not  reflect  the  content  of  

Hampton’s  communications  before  or  after  the  crash,  nor  do  they  reveal  

the  photos  he  took  at  the  scene.23    Nor  do  they  reveal  activities  Hampton  

could  have  been  engaged  in  around  the  time  of  the  crash  in  addition  to  

Facebooking,  such  as  emailing,  gaming,  use  of  other  apps,  and  internet  

use.24    Hampton  and  UP  deny  Hampton  was  engaged  in  any  such  phone  

activities  that  was  a  cause  of  the  crash,  and  benefit  from  the  destruction  of  

all  the  phone  data  that  would  have  reflected  such  activities  and  their  

content.25  




21
     Tab  8,  Exh.  E;  See  also  Tab  8,  Exh.  C  [Hampton  104,  147-­‐‑154].  
22
     Tab  8,  Exh.  C  [Hampton  163].  
23
     Nor  could  Hampton  recall  the  content  of  any  of  these  communications.    Tab  8,  Exh.  C  
[Hampton  163].    
24
     Tab  9,  Exhs.  18  &  20;  Tab  8,  Exh.  E.    
25
     Tab  11,  p.  2;  Tab  8,  Exh.  C;  Supp.  Tab  18.      
                                                                 
                                                              7  
        2.    Hampton  and  UP  contend  all  the  data  on  Hampton’s  phone  was  
        accidentally  lost,  and  offer  several  conflicting  stories  for  this  loss  of  
        evidence.  

        Hampton  and  UP  contend  all  of  the  data  that  was  on  Hampton’s  

phone  as  of  the  crash  date  has  been  destroyed.26    The  record  reflects  three  

contradictory  stories  offered  by  them  for  the  loss  of  all  this  data.      

        One  story  is  that  Hampton  brought  his  phone  to  a  Verizon  store  and  

allowed  a  Verizon  employee  to  reset  his  phone,  not  “fully  realizing”  this  

would  delete  all  the  data  on  his  phone.27    The  second  story  is  that  a  Verizon  

employee  reset  Hampton’s  phone  “inadvertently  during  the  diagnosis  of  a  

battery  problem.”28    The  third  story  is  that  Hampton  allowed  a  Verizon  

employee  to  reset  his  phone  because  he  thought  all  of  the  data  on  it  had  

already  been  downloaded  and  preserved.29  




26
     UP’s  Petition,  p.  3;  Tab  9,  Exh.  1;  Tab  10,  p.  4.  
27
     This  is  the  most  recent  contention,  asserted  in  the  Petition  for  Writ  of  Mandamus,  p.  3.      
28
     This  was  the  story  provided  by  Union  Pacific’s  counsel  in  an  email  included  in  the  
record  at  Tab  9,  Exh.  1  [Rothman  Oct.  3,  2014  email].    
29
     This  was  asserted  in  Union  Pacific’s  May  17,  2015  pleading  titled  “Defendant  Union  
Pacific’s  Response  to  Plaintiffs’  Motion  to  Compel  Inspection  of  Jeremy  Hampton’s  
Phone,  Phone  Data  and  Computer  for  Proposes  of  Spoliation  Issue”  Tab  10,  p.  4  
(referring  to  Hampton  testimony  at  Tab  8,  Exh.  C  [Hampton  174-­‐‑181]  
                                                                
                                                             8  
        Hampton  and  UP  were  initially  represented  by  the  same  counsel,  

Kane  Russell  Coleman  &  Logan,  P.C.  (“KRCL”),  for  the  8-­‐‑month  period  

from  the  date  of  the  crash  through  December  10,  2014.30    KRCL,  UP  and  

Hampton  all  played  an  active  role  in  activities  that  ended  with  the  alleged  

loss  of  all  data  on  Hampton’s  phone.31    Hampton,  however,  does  not  seek  

mandamus  relief.  

        UP  claims  that  one  of  its  representatives,  William  J.  Green,  told  

Hampton  two  days  after  the  crash  “to  preserve  their  cell  phones  and  not  

delete  any  data  or  photographs  from  them.”32    UP  claims  it  issued  a  “legal  

hold  order”  six  days  after  the  crash,  and  on  the  same  date  “sent  both  

Jeremy  Hampton  and  James  Wilson  an  email  notice  regarding  the  legal  

hold  order.”33    UP  also  hired  a  forensics  expert,  Will  Koenig,  to  preserve  all  

the  data  on  the  cell  phones  of  both  Hampton  and  Wilson.34        




30
     Tab  9,  Exh.  13  [Order  Granting  Motion  to  Substitute  Counsel  for  Jeremy  Ray  
Hampton,  December  10,  2014].    
31
     Tab  8,  Exh.  B;  Tab  8,  Exh.  C  [Hampton  168-­‐‑179].  
32
     Tab  8,  Exh.  D  [Affidavit  of  William  J.  Green].    
33
     Tab  10,  p.  6.    
34
     Tab  10,  p.  6;  Tab  8,  Exh.  B  [Koenig  Affidavit].    
                                                             
                                                          9  
        3.    Forensics  expert  Will  Koenig  has  given  extensive  testimony  on  
        his  data  collection  and  preservation  attempts,  and  offered  
        numerous  opinions  to  bolster  Hampton  and  UP’s  contention  of  
        “accidental”  data  loss.  

        Will  Koenig  is  the  forensics  expert  chosen  by  UP  to  preserve  the  

phone  data,  and  whose  opinions  and  communications  UP  seeks  to  conceal  

under  a  claim  of  privilege.    In  his  affidavit,  Koenig  testifies  “Franklin  Data  

was  retained  by  Union  Pacific  Railroad  Company  (‘Union  Pacific’)  to  

preserve  data  from  the  cell  phones  of  James  Wilson  and  Jeremy  

Hampton.”35      Koenig  testifies  about  several  meetings  he  had  with  

Hampton,  Wilson  and  KRCL  attorneys,  including  meetings  on  May  13,  14  

and  15,  and  June  23,  of  2014.  36    During  all  these  meetings,  Koenig  

physically  handled  one  or  both  of  the  cell  phones  and  utilized  various  

software  tools  that  he  chose  in  an  attempt,  allegedly,  to  extract  data  from  

the  phones.  37    

        Koenig  testifies  that  during  his  May  13  download  attempt  of  the  co-­‐‑

worker’s  (Wilson’s)  phone,  Wilson  told  him  his  phone  was  “crushed  by  

35
     Tab  8,  Exh.  B  [Koenig  Affidavit].  
36
     Tab  8,  Exh.  B.  
37
     Tab  8,  Exh.  B.  
                                                     
                                                10  
one  of  his  horses,”  but  he  still  had  the  same  SIM  card.  38    Regardless,  

Koenig  claims  this  download  was  not  completed  because  Wilson  “needed  

to  leave.”  39      

          Koenig’s  May  14  download  attempt  of  Wilson’s  phone  was  allegedly  

cut  short  because  it  was  “the  end  of  Mr.  Wilson’s  shift.”  40            Koenig  offers  

his  opinion  that  he  had  obtained  the  data  for  “the  relevant  time  period,”  

without  specifying  what  he  believed  the  relevant  time  actually  was.  41          

Accordingly,  Koenig  obtained  only  a  partial  download  of  Wilson’s  phone,  

but  in  his  opinion  it  was  enough.  42  

          Koenig  devotes  a  substantial  portion  of  his  affidavit  to  his  download  

attempt  of  Hampton’s  phone  the  next  day,  May  15.  43      Koenig  claims  he  

could  not  download  the  data  at  the  UP  facility  and  gives  a  technical  




38
     Tab  8,  Exh.  B.  
39
     Tab  8,  Exh.  B.  
40
     Tab  8,  Exh.  B.  
41
     Tab  8,  Exh.  B.  
42
     Tab  8,  Exh.  B.  
43
     Tab  8,  Exh.  B.  
                                                     
                                                11  
explanation  of  his  claim.  44    Koenig’s  explanation  constitutes  his  opinion,  

and  is  disputed  by  the  Trichel  family.45  

          Because  of  the  alleged  problem  with  downloading  at  the  UP  facility,  

Koenig  took  Hampton’s  phone  to  his  home  office,  presumably  by  himself  

because  he  does  not  specify  whether  anyone  accompanied  him.  46        Koenig  

testifies  he  performed  a  “data  dump,”  resulting  in  the  capture  of  1.15  Gbs  

of  data.  47    Koenig  testifies  this  data  was  in  a  format  he  could  not  read.48    He  

offers  a  lengthy  technical  explanation  as  to  why  he  could  not  read  the  1.15  

Gbs  of  data  he  downloaded.  49    Koenig’s  claim  that  he  obtained  this  

significant  volume  of  data  but  could  not  read  any  of  it  constitutes  his  

opinion,  and  is  disputed  by  the  Trichel  family.50  

          Koenig  testifies  in  his  affidavit  that  following  his  download  of  1.15  

Gbs  of  “unreadable”  data,  he  did  not  try  to  download  the  data  on  



44
     Tab  8,  Exh.  B.  
45
     Tab  8,  Exh  B.  
46
     Tab  8,  Exh.  B.  
47
     Tab  8,  Exh.  B.  
48
     Tab  8,  Exh.  B.  
49
     Tab  8,  Exh.  B.  
50
     Tab  8,  Exh.  B.  
                                                     
                                                12  
Hampton’s  phone  again  until  39  days  later,  on  June  23,  2014,  at  the  KRCL  

law  office.  51    Koenig  offers  his  opinions  as  to  various  technical  reasons  why  

it  took  him  so  long  to  obtain  this  download  in  a  format  that  was  readable.  52    

The  Trichel  family  disputes  Koenig’s  opinions  in  this  regard,  and  contends  

the  delay  was  intentional.53    

        4.    The  phone  data  was  destroyed  during  Koenig’s  delay  in  
        downloading  and  preserving  the  data.  

        During  this  39-­‐‑day  delay,  all  the  data  on  Hampton’s  phone  

disappeared,  despite  the  alleged  active  preservation  activities  of  KRCL,  

multiple  UP  personnel,  and  the  forensics  expert  Koenig.54    Koenig  testified  

in  his  courthouse  deposition  that  on  June  23,  2014,  Hampton  “mentioned  

that  he  had  problems  with  his  phone  and  he  had  taken  it  to  his  cell  

provider  and  that  they  had  fixed  it,  and  that  was  the  night  before  we  

met.”55    The  Verizon  records  reveal  that  Hampton  called  Verizon  at  


51
     Tab  8,  Exh.  B.  
52
     Tab  8,  Exh.  B.  
53
     The  intentional  delay  referred  to  here  is  part  and  parcel  with  the  intentional  
destruction  discussed  in  the  Trichel’s  motion  at  Tab  9.        
54
     Tab  14  [Koenig  120,  122,  &  129];  Tab  9,  Exh.  17,  p.  22  [Email  from  Independent  
Forensics  Expert,  Lance  Sloves].  
55
     Tab  14  [Koenig  120  &  122]  
                                                             
                                                        13  
11:34pm  the  night  before  the  June  23  download  asking  about  saving  texts  

to  his  computer.56  Koenig  further  testified  that  “I  did  not  observe  any  data  

prior  to  6/23/2014.”57    Thus,  whatever  Hampton  did  with  his  phone  the  

night  before  Koenig’s  June  23  download  resulted  in  all  the  pre-­‐‑June  23  data  

being  destroyed.  

        In  its  petition  for  writ  of  mandamus,  UP  contends  Hampton  allowed  

a  Verizon  employee  to  reset  his  phone  without  “fully  realizing”  this  would  

delete  all  the  data  on  it.  58,  59    This  contradicts  UP’s  other  two  stories  in  the  

record  about  why  the  data  was  destroyed,  including  the  third  story  that  

Hampton  allowed  a  Verizon  employee  to  reset  his  phone  because  he  

thought  the  data  on  his  phone  had  already  been  preserved  (presumably  by  

Koenig’s  May  15  download  that  is  allegedly  not  readable).    UP’s  third  story  

raises  the  question  of  what  was  communicated  to  Hampton  by  Koenig,  




56
     Tab  9,  Exh.  18,  p.  6.    
57
     Tab  14  [Koenig  129].  
58
     This  is  the  most  recent  story,  asserted  in  the  petition  for  writ  of  mandamus,  p.  3.      
59
     Hampton  claims  he  cannot  recall  the  identity  of  the  Verizon  employee  who  he  and  
Union  Pacific  claim  reset  his  phone.    Supp.  Tab  18  [Response  to  Interrogatory  No.  12].  
                                                              
                                                         14  
KRCL  and  UP  following  Koenig’s  May  15  download  that  allegedly  

captured  1.15  Gbs  of  data  that  was  allegedly  not  readable.60  

        Hampton  was  deposed  on  November  10,  2014,  presented  by  his  

counsel  at  the  time,  KRCL.    Before  the  deposition,  KRCL  advised  via  email  

on  October  3,  2014  that  Hampton’s  phone  had  been  “wiped,”  explaining  

that  “this  apparently  was  done  by  his  service  provider  inadvertently  

during  the  diagnosis  of  a  battery  problem.”  61      This  was  the  first  time  

KRCL  disclosed  to  the  Trichel  family’s  counsel  that  Hampton’s  phone  had  

been  wiped,  even  though  the  June  23  download  of  over  three  months  prior  

allegedly  would  have  revealed  that  fact  to  KRCL.      

        KRCL  further  advised  in  the  same  email  that  “[w]e  have  a  download  

of  the  phone  although  I  do  not  know  what  it  contains  and  will  absolutely  

reissue  an  instruction  not  to  discard  the  phone.“  62        If  this  is  true,  then  



60
     According  to  a  privilege  log  provided  by  UP,  Koenig  communicated  with  both  UP  
personnel  and  KRCL  attorneys  by  email  on  multiple  occasions  during  his  download  
activities  in  May  and  June  of  2014,  and  during  the  39-­‐‑day  delay  when  the  phone  data  
was  erased.    Supp.  Tab  20.    UP  maintains  that  all  of  these  communications  are  
privileged  on  mandamus,  but  Hampton  did  not  join.    
61
     Tab  9,  Exh.  1  [10/3/2014  Email  from  Rothman  to  Beckcom].    
62
     Tab  9,  Exh.  1  [10/3/2014  Email  from  Rothman  to  Beckcom].  
                                                         
                                                    15  
Koenig  did  not  tell  Hampton  or  KRCL  that  his  May  15  download  of  

Hampton’s  phone  resulted  in  the  capture  of  1.15  Gbs  of  data  he  could  not  

read.    It  also  means,  assuming  it  is  true,  that  KRCL  did  not  bother  asking  

Koenig  if  his  May  15  download  resulted  in  the  preservation  of  any  phone  

data,  and  stood  idly  by  with  UP  during  Koenig'ʹs  39-­‐‑day  delay  that  enabled  

the  phone  data  to  be  erased.    

            On  October  14,  2014,  less  than  a  month  before  Hampton’s  deposition,  

and  eleven  days  after  KRCL  sent  the  email  that  Hampton’s  phone  was  

“wiped,”  Hampton  and  a  UP  representative  entered  a  Verizon  store  

together  and  specifically  instructed  a  Verizon  employee  to  delete  all  the  

data  on  Hampton’s  cell  phone  except  for  some  personal  photos.  63      This  is  

based  on  the  testimony  of  the  Verizon  employee  who  handled  this  

transaction,  Natashia  Smith.  64    According  to  Smith,  who  is  obviously  a  

disinterested  witness,  the  UP  representative  also  purchased  a  new  phone  

for  Hampton  at  the  full  cost  of  around  $800,  because  Hampton  was  not  yet  



63
       Supp.  Tab  16  [Smith  10-­‐‑11].    
64
       Supp.  Tab  16  [Smith  10-­‐‑11].    
                                                     
                                                16  
eligible  for  an  upgrade.65      Hampton  asked  Smith  multiple  times  to  confirm  

the  data  on  Hampton’s  phone  had  been  deleted.  66      The  UP  representative  

walked  out  of  the  store  with  Hampton’s  phone.  67      Before  doing  so,  the  UP  

representative  also  asked  Smith  to  confirm  that  all  the  data  on  Hampton’s  

phone  had  been  deleted.68    

        Smith’s  testimony  refutes  Hampton  and  UP’s  contention  that  

Hampton’s  phone  was  wiped  by  a  Verizon  employee  on  June  22,  2014  (day  

38  of  the  39-­‐‑day  delay  created  by  Koenig),  in  that  Ms.  Smith  was  instructed  

by  Hampton  and  UP  to  wipe  Hampton’s  phone  on  October  14,  2014.69      Her  

testimony  also  contradicts  Koenig’s  opinion  that  his  June  23  download  

resulted  in  the  capture  of  almost  no  data.70,  71      


65
     Supp.  Tab  16  [Smith  10].    
66
     Supp.  Tab  16  [Smith  20].    
67
     Supp.  Tab  16  [Smith  55].    
68
     Supp.  Tab  16  [Smith  55].    
69
     Further  adding  doubt  to  Hampton  and  UP’s  contention,  on  October  16,  2014,  a  KRCL  
lawyer  emailed  “Also,  I  do  not  actually  know  the  extent  of  what  happened  to  Mr.  
Hampton’s  phone  when  he  took  it  in  for  service  .  .  .”  Tab  9,  Exh.  A.    
70
     Tab  14  [Hampton  131-­‐‑133,  139].  
71
     Koenig’s  deposition  notice  was  accompanied  by  a  timely  subpoena  instructing  him  to  
bring  the  data,  whatever  it  was,  to  the  courthouse.    Supp.  Tab  19  [Notice  of  Deposition  
for  Will  Koenig  and  subpoena  duces  tecum].  Despite  a  subpoena  duces  tecum  
instructing  him  to  bring  this  data,  Koenig  did  not  bring  it  to  the  deposition,  because,  
                                                         
                                                    17  
        During  his  deposition  on  November  10,  2014,  Hampton  initially  

denied  using  his  phone  around  the  time  of  the  crash.72    However,  when  

presented  with  evidence  of  his  Facebook  usage  that  was  independently  

acquired  by  the  Trichel  family  via  the  internet,  Hampton  changed  his  

testimony  and  admitted  to  engaging  in  some  of  the  Facebook  activity.73    

However,  in  answers  to  recent  written  discovery  requests,  Hampton  has  

again  changed  his  story,  now  asserting  he  “cannot  admit  or  deny”  any  of  

the  Facebook  activities.74  

        Soon  after  Hampton'ʹs  deposition,  the  KRCL  law  firm  withdrew  from  

representing  him,  and  new  counsel  was  assigned  to  Hampton.75    

Hampton'ʹs  deposition  aftermath  included  UP  filing  a  charge  against  him  




according  to  KRCL,  it  just  “slipped  through  the  cracks”  at  the  KRCL  law  firm.  (Tab  14  
[Koenig  129].)  
72
     Tab  8,  Exh.  C  [Hampton  16-­‐‑18].    
73
     Tab  8,  Exh.  C  [Hampton  30-­‐‑45].  
74
     Supp.  Tab  18,  Defendant  Jeremy  Hampton’s  Responses  to  Plaintiff  Mary  Trichel’s  
Eighth  Discovery  Request  to  Defendant  Jeremy  Hampton.      
75
     Supp.  Tab  21  [Order  Substituting  Counsel  of  Record  for  Jeremy  Hampton,  issued  
December  10,  2014].  
                                                      
                                                 18  
for  “Conduct  -­‐‑  Dishonest”  for  allegedly  making  “false  statements."ʺ76    This  

charge  was  based  on  Hampton'ʹs  representation  to  UP  that  he  did  not  have  

any  prior  felony  convictions,  when  in  fact  Hampton  had  a  prior  felony  

conviction  for  burglary  of  a  habitation.77    Thereafter,  Hampton  resigned  

from  UP.78    Hampton'ʹs  credibility  issues  increase  the  importance  of  

allowing  full  discovery  from  Koenig  related  to  the  destruction  of  all  data  

on  Hampton'ʹs  phone.  

       5.    Koenig’s  opinions  have  been  disclosed  and  are  disputed.    

       Koenig’s  affidavit  contains  his  numerous  conclusions  about  the  status  

of  data  on  the  phones  in  question,  whether  the  data  was  or  is  readable,  

whether  data  exists,  how  much  data  exists,  and  the  reason  for  the  39-­‐‑day  

delay  in  obtaining  the  data  from  Hampton’s  phone  that  allowed  the  data  to  

be  erased.79  All  of  Koenig’s  opinions  are  disputed  by  the  Trichels.      




76
     Supp.  Tab  22  [Documents  recently  produced  with  Union  Pacific  Railroad  Company’s  
Objections  and  Responses  to  Mary  Trichel’s  Thirteenth  Set  of  Discovery  Request  to  
Defendant  Union  Pacific  Railroad  Company].    
77
     Tab  8,  Exh.  C  [Hampton  199].  
78
     Supp.  Tab  22.  
79
     Tab  8,  Exh.  B.  
                                                     
                                                19  
        UP  and  Hampton  each  deny  the  intentional  destruction  of  evidence,  

offering  three  contradictory  stories  for  why  the  evidence  disappeared  

“accidentally.”    The  Trichel  family  contends  this  was  not  an  accidental  

wiping  of  Hampton’s  phone  in  the  midst  of  the  alleged  evidence  

preservation  work  of  Koenig,  UP  and  KRCL,  but  rather  an  orchestrated  

campaign  to  intentionally  destroy  the  evidence.80    For  the  reasons  set  out  

below,  no  privilege  applies  to  Koenig  and  the  Trichel  family  is  entitled  to  

full  discovery  from  this  pivotal  expert  witness  concerning  his  work,  

opinions  and  communications  in  this  matter.      

                                                ARGUMENT  

        As  the  party  seeking  mandamus  relief,  UP  bears  the  burden  of  

demonstrating  its  entitlement  to  relief.81    UP’s  petition  for  writ  of  

mandamus  fails  to  so  demonstrate.    Mandamus  is  an  extraordinary  remedy  

that  will  issue  only  to  correct  a  clear  abuse  of  discretion.82      Under  this  

standard,  the  respondent  can  only  be  held  to  have  abused  its  discretion  if  

80
     Tab  9,  p.  12.    
81
     Walker  v.  Packer,  827  S.W.2d  833,  837-­‐‑39  (Tex.  1992);  In  re  Taylor,  113  S.W.3d  385,  389  
(Tex.  App.—Houston  [1st  Dist.]  2003).  
82
     In  re  Taylor,  113  S.W.3d  385,  389  (Tex.  App.—Houston  [1st  Dist.]  2003,  no  pet.).      
                                                               
                                                         20  
UP  establishes  that  the  “trial  court  could  have  reached  but  one  decision,  

and  that  it  was  not  the  one  the  trial  court  made.”83    

        1.    UP  failed  to  satisfy  its  burden  to  prove  its  claims  of  privilege.  

        UP  asserts  the  consulting  expert  and  work  product  privileges  as  to  

Koenig.    84    UP  bears  the  burden  to  prove  its  claims  of  privilege.85      Under  

Rule  193.4,  “[t]he  party  making  the  objection  or  asserting  the  privilege  

must  present  any  evidence  necessary  to  support  the  objection  or  privilege  .  

.  .  [t]he  evidence  may  be  testimony  presented  at  the  hearing  or  affidavits  

served  at  least  seven  days  before  the  hearing  or  at  such  other  reasonable  

time  as  the  court  permits.”86  

        During  an  oral  hearing  on  May  28,  2015,  the  respondent  ordered  

Koenig’s  deposition  to  take  place  in  the  court’s  jury  room.87    The  

respondent  and  all  counsel  discussed  the  fact  that  the  court  would  be  




83
     In  re  Kristensen,  Cause  No.  14-­‐‑14-­‐‑00448-­‐‑CV,  2014  Tex.  App.  LEXIS  8404;  2014  WL  
3778903  (July  31,  2014)  citing  In  re  Ford  Motor  Co.,  165  S.W.3d  360,  364  (Tex.  2005).  
84
     RR  4,  Tab  15.    
85
     In  re  DuPont  de  Nemours  &  Co.,  136  S.W.3d  218,  223  (Tex.  2004).  
86
     Tex.  R.  Civ.  P.  193.4.  
87
     Supp.  Tab  17,  Transcript  of  May  28,  2015  Hearing.  
                                                                 
                                                            21  
available  to  make  rulings  on  UP’s  expected  claims  of  privilege  during  the  

deposition.88  

          Koenig’s  deposition  was  noticed  by  agreement  among  the  parties  to  

occur  on  June  25,  2015.89    The  Trichel  family  included  a  subpoena  duces  

tecum  with  the  notice.90    UP  produced  a  privilege  log  reflecting  its  

objections  to  the  document  requests.91    UP  also  objected  to  numerous  

questions  during  the  deposition,  asserting  consulting  expert  and  work  

product  privileges.92    Hampton  did  neither.      

          A  consulting  expert  privilege  applies  to  an  expert    

                    (1)  who  is  hired  as  consultant  in  preparation  for  
                    trial,    

                    (2)  who  is  not  expected  to  testify,    

                    (3)  who  has  no  firsthand  factual  knowledge  about  
                    the  case  and  no  secondhand  factual  knowledge  
                    except  for  knowledge  acquired  through  the  
                    consultation,  and    


88
     Supp.  Tab  17,  Transcript  of  May  28,  2015  Hearing.  
89
     Supp.  Tab  19,  Notice  of  Deposition  for  Will  Koenig  and  subpoena  duces  tecum.  
90
     Supp.  Tab  19.  
91
     Supp.  Tab  20,  Privilege  Log  produced  by  Defendant  Union  Pacific.  
92
     Tab  14  [Koenig  43,  52-­‐‑54,  73,  76,  77,  80,  82-­‐‑83,  111-­‐‑112,  113-­‐‑114,  118,  119-­‐‑120,  124-­‐‑127,  
129,  132-­‐‑133,  134,  135,  136,  139-­‐‑140,  141,  142].  
                                                                  
                                                             22  
                 (4)  whose  work  product,  opinions,  or  mental  
                 impressions  are  not  reviewed  by  the  testifying  
                 expert.93      

        The  “work  product”  privilege  covers:    

                 “(1)  material  prepared  or  mental  impressions  
                 developed  in  anticipation  of  litigation  or  for  trial  by  
                 or  for  a  party  or  a  party'ʹs  representatives,  including  
                 the  party'ʹs  attorneys,  consultants,  sureties,  
                 indemnitors,  insurers,  employees,  or  agents;  or    

                 (2)    a  communication  made  in  anticipation  of  
                 litigation  or  for  trial  between  a  party  and  the  party'ʹs  
                 representatives  or  among  a  party'ʹs  representatives,  
                 including  the  party'ʹs  attorneys,  consultants,  
                 sureties,  indemnitors,  insurers,  employees,  or  
                 agents.”94    

        A  party  seeking  to  assert  these  privileges  must  make  a  prima  facie  

case  showing  their  applicability,  and  must  prove  them  up  with  evidence.95      




93
     Tex.  R.  Civ.  P.  192.3(e);  Tex.  R.  Civ.  P.  192.7(d);  In  re  Ford  Motor  Co.,  988  S.W.2d  714,  
719  (Tex.  1998)  
94
     Tex.  R.  Civ.  P.  192.5(a).  
95
     Tex.  R.  Civ.  P.  193.4(a);  In  re  DuPont  de  Nemours  &  Co.,  136  S.W.3d  218,  223  (Tex.  
2004)(work  product);  In  re  Ins.  Placement  Servs.,  2011  Tex.  App.  LEXIS  5417,  *7,  2011  WL  
2768825  (Tex.  App.  Austin  July  14,  2011)(finding  that  proponent  failed  to  make  a  prima  
facie  showing  of  the  consulting  expert  privilege);  In  re  Kristensen,  2014  Tex.  App.  LEXIS  
8404,  *13-­‐‑14,  2014  WL  3778903  (Tex.  App.  Houston  14th  Dist.  July  31,  2014)(collecting  
cases  and  discussing  that  a  prima  facie  case  must  be  established  with  evidence  by  the  
proponent  of  any  type  of  privilege).  
                                                                
                                                           23  
        The  respondent  overruled  UP’s  privilege  objections.96    After  that,  

counsel  for  UP  asked  the  respondent,  “[s]o  is  his  status  as  a  consulting  

expert  completely  destroyed,  does  he  maintain  any  of  that  status  for  

purposes  of  going  forward?”97    In  response  to  this  question  posed  by  UP’s  

counsel,  the  respondent  ruled  that  Koenig’s  consulting  status  was  

completely  removed.98  

        UP  did  not  offer  any  evidence  supporting  any  elements  of  its  claimed  

consulting  expert  and  work  product  privileges,  and  points  to  no  such  

evidence  in  its  petition  for  writ  of  mandamus.    UP  offered  no  affidavits  

within  seven  days  of  the  deposition,  or  at  any  time.    UP  offered  no  

testimony  from  anyone.    Koenig’s  affidavit  itself  is  silent  as  to  any  elements  

of  the  claimed  privileges.    In  fact,  Koenig'ʹs  affidavit  contains  the  broad  

assertion  that  "ʺFranklin  Data  was  retained...to  preserve  data  from  the  cell  

phones  of  James  Wilson  and  Jeremy  Hampton,"ʺ  with  no  indication  Koenig  

was  hired  in  any  other  role,  such  as  that  of  a  consulting  or  dual-­‐‑capacity  


96
     RR  18  (Tab  15  June  24,  2015  hearing).  
97
     RR  21  (Tab  15  June  24,  2015  hearing).  
98
     RR  22  (Tab  15  June  24,  2015  hearing).  
                                                           
                                                      24  
expert.99    In  fact,  after  filing  its  petition  for  writ  of  mandamus,  UP  

designated  Koenig  to  testify  to  matters  in  his  “deposition  as  well  as  any  

other  information  they  may  have.”100    As  a  result,  UP  has  not  met  its  

burden  to  prove  the  privileges,  and  they  do  not  apply  to  Koenig.        

       2.    The  consulting  expert  privilege  never  attached  to  any  of  
       Koenig’s  work  or  opinions.  

       Koenig’s  work  was  never  protected  by  the  consulting  expert  privilege  

because  his  affidavit  discloses  his  opinions  rather  than  merely  “factual  

matters,”  and  because  UP  did  not  designate  Koenig  as  a  consulting  expert.  

              2.1    Koenig’s  affidavit  discloses  his  opinions  and  
              communications,  not  merely  “factual  matters.”  

       UP  argues  the  consulting  expert  privilege  protects  Koenig’s  work  

because  his  affidavit  only  disclosed  “non-­‐‑privileged  factual  information”101  

and  “factual  matters.”102    However,  this  premise  forming  the  basis  of  Union  

Pacific’s  primary  argument  is  incorrect.    A  review  of  Koenig’s  affidavit  


99
     Tab  8,  Exh.  B.    
100
       Supp.  Tab  23,  [Union  Pacific  Railroad  Company’s  Third  Amended  Response  to  
Plaintiffs’  Requests  for  Disclosures  and  Omnibus  Response  to  Outstanding  Discovery  
Requests  and  Designation  of  Experts,  p.  12]  
101
       UP’s  Petition,  p.  8.      
102
       UP’s  Petition,  pp.  7,  13.    
                                                          
                                                     25  
reveals  several  of  his  opinions,  as  set  forth  above.    And,  Koenig’s  disclosed  

opinions  relate  to  the  heart  of  the  matter  UP  hired  him  for:    preservation  of  

the  data  on  the  two  employees’  cell  phones  that  were  both  destroyed.  

        In  addition,  UP  argues  that  Koenig’s  affidavit  “did  not  reveal  his  .  .  .  

communications  with  attorneys.”103    However,  in  his  affidavit,  Koenig  

testifies  that  “[n]o  one  instructed  me  or  anyone  else  at  Franklin  Data  to  

delete  or  to  wipe  any  information  from  these  cell  phones.”104    In  making  

this  blanket  statement  about  what  was  not  communicated  to  him  by  anyone,  

Koenig  opens  the  door  to  be  examined  on  what  his  communications  were  

with  anyone,  including  the  counsel  who  hired  him.105    

                2.2    UP  did  not  designate  Koenig  as  a  consulting  expert  when  
                it  disclosed  his  affidavit.  

        UP  correctly  points  out  that  a  consulting  expert  is  one  who  has  been  

retained  by  a  party  “in  anticipation  of  litigation  or  in  preparation  for  trial,  




103
     UP’s  Petition,  p.  12.  
104
     Tab  8,  Exh.  C.    
105
     See  Mundy  v.  Shippers,  Inc.,  783  S.W.2d  743,  745  (Tex.  App.—Houston  [14th  Dist.]  
1990,  writ  denied)(witness  who  testified  she  had  no  financial  resources  to  pay  bills  
opened  the  door  to  evidence  of  all  financial  resources).  
                                                          
                                                     26  
but  who  is  not  a  testifying  expert.”106    However,  in  his  affidavit,  Koenig  

does  not  indicate  that  he  was  retained  “in  anticipation  of  litigation  or  in  

preparation  for  trial,”  nor  that  he  is  “not  a  testifying  expert,”  nor  that  his  

retention  was  in  any  way  limited  to  a  consulting  or  dual  capacity  role.      

        And  UP,  in  its  pleading  to  which  it  first  attached  Koenig’s  affidavit,  

does  not  designate  Koenig  as  a  consulting  or  dual  capacity  expert.    Rather,  

UP  uses  the  affidavit  in  affirmatively  requesting  relief  for  what  it  claims  

was  a  groundless  and  bad  faith  pleading  filed  by  the  Trichel  family,  as  

shown  below.  

        3.    UP  waived  any  consulting  expert  privilege.  

        The  consulting  expert  privilege  may  be  waived  by  a  party’s  

voluntary  disclosure  or  offensive  use.107    “If  the  matter  for  which  a  




106
     UP’s  Petition,  p.  8.    
107
     Tom  L.  Scott,  Inc.  v.  McIlhany,  798  S.W.2d  556,  560  (Tex.  1990)  (privilege  waived  by  
offensive  use  when  designated  testifying  experts  were  redesignated  as  consulting  
experts  pursuant  to  settlement  agreement  in  multiparty  case);  In  re  Ortuno,  No.  14-­‐‑08-­‐‑
00457-­‐‑CV,  2008  Tex.  App.  LEXIS  5511,  2008  WL  2855028,  at  *2  (Tex.  App.-­‐‑Houston  [14th  
Dist.]  July  24,  2008,  orig.  proceeding)  (mem.  op.)  (privilege  waived  where  party  
voluntarily  disclosed  privileged  information  in  open  court);  Mendez,  234  S.W.3d  at  111  
(privilege  waived  as  to  facts  stated  in  controverting  affidavit  provided  by  consulting  
expert);  Hardesty  v.  Douglas,  894  S.W.2d  548,  551  (Tex.  App.-­‐‑Waco  1995,  orig.  
                                                           
                                                      27  
privilege  is  sought  has  been  disclosed  to  a  third  party,  thus  raising  the  

question  of  waiver  of  the  privilege,  the  party  asserting  the  privilege  has  the  

burden  of  proving  that  no  waiver  has  occurred.”108      Although  UP  disclosed  

Koenig’s  opinion-­‐‑laden  affidavit  on  numerous  occasions,  it  never  produced  

any  evidence  that  no  waiver  had  occurred.    In  fact,  UP  points  to  no  

evidence  in  the  record  even  addressing  the  charge  of  waiver.      

        In  In  re  Ortuno,  the  Fourteenth  Court  of  Appeals  denied  mandamus  

relief  from  a  trial  court’s  order  denying  the  plaintiff  consulting-­‐‑expert  

protection  with  respect  to  one  of  her  doctors.109    Ortuno  asserted  the  

consulting  expert  privilege  when  learning  that  a  report  drafted  by  her  

treating  physician  had  been  disclosed  to  the  defendant  during  third-­‐‑party  

discovery.110      Ortuno  sought  protection  from  the  trial  court  on  the  basis  of  

the  consulting  expert  privilege,  and  in  pursuing  that  objection  she  filed  



proceeding)  (privilege  waived  by  offensive  use  where  testifying  expert  used  in  integral  
part  of  case  was  then  redesignated  as  consulting  expert).  
108
     Jordan  v.  Court  of  Appeals  for  Fourth  Supreme  Judicial  Dist.,  701  S.W.2d  644,  648-­‐‑49  (Tex.  
1985).  
109
     In  re  Ortuno,  No.  14-­‐‑08-­‐‑00457-­‐‑CV,  2008  Tex.  App.  LEXIS  5511,  2008  WL  2855028,  at  *2  
(Tex.  App.-­‐‑Houston  [14th  Dist.]  July  24,  2008,  orig.  proceeding)  (mem.  op.).  
110
     Id.  
                                                                 
                                                            28  
unsealed  copies  of  the  report  with  the  court,  then  again  in  the  mandamus  

proceeding.111      

         The  court  of  appeals  set  out  to  determine  whether  Ortuno’s  waiver  

was  intended  or  unintended.112    The  fact  that  the  voluntary  disclosure  

occurred  multiple  times  was  dispositive  on  the  issue.    Justice  Jeff  Brown,  

writing  for  the  panel,  specifically  noted  that  “Ortuno  has  voluntarily  filed  

unsealed  copies  of  the  Caudle  report  on  at  least  two  occasions,“  and  for  

that  reason  found  that  Ortuno  failed  to  carry  “her  burden  of  demonstrating  

that  she  did  not  waive  the  consulting-­‐‑expert  privilege.”113    Similarly,  UP  

and  Hampton  voluntarily  disclosed  Koenig’s  affidavit  on  numerous  

occasions,  and  for  that  reason  alone  cannot  carry  their  burden  to  show  that  

they  have  not  waived  the  consulting-­‐‑expert  privilege.  

         Further,  UP  and  Hampton  have  waived  these  privileges  under  Tex.  

R.  Evid.  511,  as  they  “voluntarily  disclosed”  (and  “consented  to  the  




111
     Id.  at  *4-­‐‑8.    
112
     In  re  Ortuno,  at  *4.  
113
     In  re  Ortuno,  at  *8.  
                                                  
                                             29  
disclosure”)  of  Koenig’s  opinions  and  their  communications  with  Koenig,  

which  constitute  a  “significant  part”  of  the  disputed  privileged  matter.  

        UP  waived  any  privilege  in  several  other  ways.  

                 3.1    UP  is  using  the  Koenig  affidavit  offensively  to  try  to  
                 obtain  affirmative  relief  based  on  its  claim  that  the  Trichel  
                 family  filed  a  groundless  pleading  in  bad  faith.  

        UP  argues  the  offensive  use  doctrine  does  not  apply  to  its  use  of  the  

Koenig  affidavit  because  UP  is  not  seeking  “affirmative  relief.”114    Again,  

the  premise  forming  the  basis  of  UP’s  argument  is  incorrect.  

        On  January  16,  2015,  UP  filed  its  pleading  to  which  it  first  attached  

the  Koenig  affidavit.  115      In  the  pleading,  UP  uses  the  Koenig  affidavit  as  

support  for  the  following  affirmative  claims  it  lodged  against  the  Trichel  

family:  

            • “Union  Pacific  contends  they  made  that  assertion  
              [of  spoliation]  without  any  evidence  whatsoever  
              and  in  bad  faith.    It  is  false  and  Union  Pacific  
              contends  it  was  designed  by  the  opposing  attorneys  
              to  mislead  this  Court  and  taint  its  views.    Union  
              Pacific  contends  it  was  filed  in  bad  faith,  as  


114
     UP’s  Petition,  pp.  7  &12.    
115
     Tab  8  &  Tab  8,  Exh.  B  [Koenig  Affidavit].  
                                                          
                                                     30  
                    established  by  the  attached  affidavit  [attaching  
                    Koenig  affidavit].”116  

                 • “Union  Pacific  believes  that  the  Court  should  make  
                   a  finding  that  the  statement  was  groundless  and  
                   brought  in  bad  faith  and/or  groundless  and  brought  
                   for  the  purpose  of  harassment  and  reserves  all  
                   rights  in  this  regard.”117  

                 • “This  statement  [of  spoliation]  is  utterly  groundless  
                   and  contrary  to  the  affidavit  of  Will  Koenig.”118  

                 • “This  allegation  [of  spoliation]  likely  violates  Tex.  R.  
                   Civ.  P.  13  on  the  filing  of  groundless  and  baseless  
                   pleadings.”119  

                 • “Defendant  Union  Pacific  requests  .  .  .  such  other  
                   relief,  legal  and  equitable,  to  which  Union  Pacific  is  
                   justly  entitled.”120  

          In  using  the  Koenig  affidavit  offensively  to  prove  its  claim  that  the  

Trichel  family  filed  a  groundless  pleading  in  bad  faith,  UP  waived  any  

privilege.  

          In  Tom  L.  Scott,  Inc.  v.  McIlhany,  the  Supreme  Court  of  Texas  

addressed  the  policy  issues  inherent  when  the  consulting  expert  privilege  


116
     Tab  8.  
117
     Tab  8.  
118
     Tab  8.  
119
     Tab  8.  
120
     Tab  8.  
                                                       
                                                  31  
is  used  offensively  as  a  sword  in  litigation.121    McIlhany  involved  a  well-­‐‑

head  explosion  with  multiple  parties  on  each  side  of  the  case.122    When  

Apache  and  El  Paso  settled  with  some  of  their  adversaries  in  the  suit,  they  

took  control  of  six  of  the  settling  parties’  experts.123      At  that  juncture,  

Apache  and  El  Paso  designated  those  experts  as  their  own  consulting  

experts.124      Some  of  the  remaining  plaintiffs  wanted  testimony  from  the  

experts,  but  the  trial  court  refused,  upholding  the  consulting  expert  

privilege.125    The  supreme  court  disapproved  and  explained:  

                 The  primary  policy  behind  discovery  is  to  seek  
                 truth  so  that  disputes  may  be  decided  by  facts  that  
                 are  revealed  rather  than  concealed.    Privileges  from  
                 discovery  run  contrary  to  this  policy  but  serve  other  
                 legitimate  interests.  The  policy  behind  the  
                 consulting  expert  privilege  is  to  encourage  parties  
                 to  seek  expert  advice  in  evaluating  their  case  and  to  
                 prevent  a  party  from  receiving  undue  benefit  from  
                 an  adversary'ʹs  efforts  and  diligence.    But  the  
                 protection  afforded  by  the  consulting  expert  
                 privilege  is  intended  to  be  only  "ʺa  shield  to  prevent  
                 a  litigant  from  taking  undue  advantage  of  his  

121
     Tom  L.  Scott,  Inc.  v.  McIlhany,  798  S.W.2d  556  (Tex.  1990).  
122
     Id.  at  557.  
123
     Id.  at  558.  
124
     Id.  at  559.    
125
     Id.  
                                                           
                                                      32  
                adversary'ʹs  industry  and  effort,  not  a  sword  to  be  
                used  to  thwart  justice  or  to  defeat  the  salutary  
                objects"ʺ  of  discovery.126  
          
        The  court  ultimately  rejected  the  claim  of  consulting  expert  privilege  

and  allowed  the  discovery,  holding  that  the  “redesignation  of  the  experts  

in  this  case  was  an  offensive  and  unacceptable  use  of  discovery  

mechanisms  intended  to  defeat  the  salutary  objectives  of  discovery”127      

        UP’s  use  of  Koenig’s  testimony  to  support  an  attack  on  the  Trichel  

family  followed  by  its  assertion  of  consulting  expert  privilege  is  

inconsistent  and  violates  the  fundamental  policies  addressed  by  the  

McIlhany  Court.128    

                3.2    Koenig’s  affidavit  is  not  limited  to  “factual  matters.”  

        In  arguing  it  did  not  waive  the  consulting  expert  privilege,  UP  again  

claims  Koenig’s  affidavit  is  limited  to  “factual  matters.”129    As  already  set  

forth  herein,  Koenig’s  affidavit  contains  multiple  opinions  that  are  

126
     Id.  (internal  citations  omitted).  
127
     Id.  at  560.    
128
     See  Tex.  Dep'ʹt  of  Pub.  Safety  Officers  Ass'ʹn  v.  Denton,  897  S.W.2d  757,  761  (Tex.  
1995)(party  who  seeks  affirmative  relief  is  not  permitted  to  maintain  the  action  and  at  
the  same  time  maintain  evidentiary  privileges  that  shield  from  discovery  crucial  
information  not  otherwise  available  to  other  parties).  
129
     UP’s  Petition,  p.  11.    
                                                               
                                                          33  
disputed  by  the  Trichel  family,  as  well  as  a  blanket  statement  of  what  was  

not  communicated  to  him  by  anyone,  and  is  therefore  not  limited  to  factual  

matters.  

                  3.3    UP’s  alleged  invitation  to  participate  jointly  in  the  
                  preservation  of  Hampton’s  phone  is  contrary  to  its  assertions  
                  of  privilege.    

         In  its  petition  for  writ  of  mandamus,  UP  indicates  it  hired  Koenig  "ʺto  

retrieve  the  data  from  Hampton'ʹs  phone,"ʺ  then  details  some  of  the  work  

Koenig  undertook.130    UP  represents  that  it  “sent  a  letter  to  the  Trichels,  

suggesting  ways  that  the  parties  could  work  together  to  preserve  

evidence."ʺ131    

         The  letter  UP  is  referencing  is  dated  May  23,  2014.132    UP  states  in  its  

petition  that  "ʺ[t]he  Trichels  did  not  respond  to  that  information."ʺ133  

However,  the  Trichel  family’s  counsel  did  respond  to  that  May  23  letter  via  

email  on  May  27,  as  follows:    "ʺHi,  I  just  now  received  this.    I  have  not  had  

time  to  study  the  letter  yet,  beyond  the  point  that  I  have  requested  the  

130
     UP’s  Petition,  p.  2.  
131
     UP’s  Petition,  p.  2.  
132
     Tab  10,  Exh.  A.  
133
     UP’s  Petition,  p.  3.  
                                                     
                                                34  
entire  UP  truck  and  trailer  to  continue  to  be  preserved,  which  stands  until  

further  notice.    I  will  address  the  rest  when  I  have  a  chance  to  review  it  in  

conjunction  with  our  experts.  Thanks."ʺ134  Despite  this  email,  UP  went  

ahead  and  had  Koenig  do  further  download  work  on  the  Hampton  phone  

on  June  23,  2014,  as  detailed  in  his  affidavit,  without  notice  to  the  Trichel  

family.135  

           It  is  clear  that  the  work  UP  was  referencing  in  its  May  23,  2014  letter  

was  the  evidence  preservation  work  being  performed  by  Koenig.    If  UP  

interprets  its  May  23  letter  to  the  Trichel  family’s  counsel  as  "ʺsuggesting  

ways  that  the  parties  could  work  together  to  preserve  evidence,"ʺ  then  this  

is  an  additional  reason  to  deny  UP'ʹs  privilege  claims.    Inviting  the  Trichel  

family  to  "ʺwork  together"ʺ  with  Koenig  to  preserve  evidence  on  Hampton'ʹs  

phone  is  not  consistent  with  a  later  claim  that  Koenig'ʹs  opinions  and  




134
       Tab  10,  Exh.  A.  
135
       Tab  8,  Exh.  C.  
                                                       
                                                  35  
communications  are  privileged,  and  is  an  additional  way  UP  has  waived  

any  claim  of  privilege.136      

         4.    Koenig’s  affidavit  has  been  reviewed  by  two  testifying  experts,  
         allowing  full  discovery  of  Koenig’s  opinions  under  TRCP  192.3(e).  

         Under  Rule  192.3(e)  “[a]  party  may  discover  the  following  

information  regarding  a  testifying  expert  or  regarding  a  consulting  expert  

whose  mental  impressions  or  opinions  have  been  reviewed  by  a  testifying  

expert  .  .  .”:  

                  the  expert’s  mental  impressions  and  opinions  
                  formed  or  made  in  connection  with  the  case  in  
                  which  discovery  is  sought,  and  any  methods  used  
                  to  derive  them;137  

         Importantly,  this  rule  does  not  limit  the  discovery  of  a  consulting  

expert’s  opinions  in  this  scenario  to  those  that  may  have  been  disclosed.    

Rather,  it  says  “[a]  party  may  discover  .  .  .  the  expert’s  mental  impressions  




136
     See  Cameron  County.  v.  Hinojosa,  760  S.W.2d  742,  746  (Tex.  App.—Corpus  Christi  
1988,  orig.  proceeding)(circumstantial  evidence  that  communications  were  intended  to  
be  confidential  supported  trial  court’s  conclusion  that  privilege  did  not  apply).  
137
     Tex.  R.  Civ.  P.  192.3(e)(4).    
                                                        
                                                   36  
and  opinions  formed  or  made  in  connection  with  the  case  in  which  discovery  is  

sought  .  .  .”138      

          UP  disclosed  Koenig’s  affidavit,  which  contains  multiple  opinions  on  

the  evidence  preservation  issue.139    The  affidavit  has  been  reviewed  by  a  

testifying  expert  agreed  to  by  the  parties,  Mr.  Lance  Sloves,  as  well  as  the  

Trichel  family’s  own  testifying  expert,  Mr.  Paul  Price.140    Accordingly,  

under  Rule  192.3(e),  the  Trichel  family  is  entitled  to  full  discovery  of  

Koenig’s  “mental  impressions  and  opinions  formed  or  made  in  connection  

with”  this  case.    The  consulting  expert  privilege  does  not  apply  to  Koenig  

at  all  for  this  additional  reason.  




138
     Id.  (emphasis  added).    
139
     Tab  8,  Exh.  C.  
140
     RR  6,  Tab  15.    Importantly,  the  rule  does  not  require  that  the  reviewing  expert  and  
consulting  expert  be  on  the  same  side.    Tex.  R.  Civ.  P.  192.3(e);  Martin  v.  Boles,  843  
S.W.2d  90,  92  (Tex.  App.—Texarkana  1992)  (When  construing  the  prior  rule  [Rule  
166b(3)),  which  is  worded  identically  in  this  respect  to  Rule  193.3(e)],  the  court  
explained  that  rule  “does  not  require  that  the  consulting  expert  and  testifying  expert  be  
retained  by  the  same  party”).  
                                                            
                                                       37  
         5.    UP  fails  to  address  the  bulk  of  the  questions  it  instructed  Koenig  
         not  to  answer  and  has  thus  waived  any  objection  to  those  
         questions.  

         Counsel  for  UP  instructed  Koenig  not  to  answer  numerous  questions  

during  his  June  25,  2015  deposition,  based  on  privilege.141  Asserting  work  

product,  attorney-­‐‑client,  and  consulting  expert  privileges,  counsel  for  UP  

instructed  Koenig  not  to  answer  deposition  questions  over  two  dozen  

times.142    UP  carries  the  burden  on  each  of  these  queries  and  the  record  

demonstrates  its  utter  failure  to  discharge  that  burden.    

         Koenig  refused  to  answer  dozens  of  these  questions  on  the  

instruction  of  UP’s  lawyers,  which  Hampton’s  lawyers  joined  on  numerous  

questions.    Thereafter,  both  UP’s  and  Hampton’s  lawyers  argued  to  the  

respondent  that  Koenig’s  opinions  were  protected.143        UP  failed  to  address  

any  of  these  questions  in  its  petition  for  writ  of  mandamus.    (Hampton  

does  not  seek  mandamus  relief.)    As  a  result,  UP  has  waived  any  complaint  



141
     Tab  14  [Koenig  43,  52-­‐‑54,  73,  76,  77,  80,  82-­‐‑83,  111-­‐‑112,  113-­‐‑114,  118,  119-­‐‑120,  124-­‐‑127,  
129,  132-­‐‑133,  134,  135,  136,  139-­‐‑140,  141,  142].  
142
     Tab  14  [Koenig  43,  52-­‐‑54,  73,  76,  77,  80,  82-­‐‑83,  111-­‐‑112,  113-­‐‑114,  118,  119-­‐‑120,  124-­‐‑127,  
129,  132-­‐‑133,  134,  135,  136,  139-­‐‑140,  141,  142]  
143
     RR  7-­‐‑9  (UP),  RR  9-­‐‑10  (Hampton)  [Tab  15].    
                                                                 
                                                            38  
as  to  the  respondent’s  ruling  with  respect  to  any  of  those  specific  

questions.144    

                                                          PRAYER  

         The   Trichel   family   respectfully   requests   that   the   court   deny   the  

petition  for  writ  of  mandamus.    

                                         




144
     Tab  14  [Koenig  43,  52-­‐‑54,  73,  76,  77,  80,  82-­‐‑83,  111-­‐‑112,  113-­‐‑114,  118,  119-­‐‑120,  124-­‐‑127,  
129,  132-­‐‑133,  134,  135,  136,  139-­‐‑140,  141,  142].  
                                                                 
                                                            39  
  
                               RULE  52.3(J)  CERTIFICATION  
  
       In  compliance  with  Rule  52.3(j)  of  the  Texas  Rules  of  Appellate  
Procedure,  I  certify  that  I  have  reviewed  the  response  and  have  concluded  
that  every  factual  statement  in  the  response  is  supported  by  competent  
evidence  included  in  the  appendix  or  record.  
         
  
                                          /s/  Vuk  Vujasinovic            
                                          VUK  VUJASINOVIC  
                                          July  30,  2015  
        
  
                            




                                                 
                                            40  
  
                                CERTIFICATE  OF  SERVICE  
  
       I   hereby   certify   that   true   and   correct   copies   of   this   Response   to  
Petition   for   Writ   of   Mandamus   have   been   forwarded   to   all   counsel   listed  
below  on  this  30th  day  of  July  2015,  in  compliance  with  the  Texas  Rules  of  
Appellate  Procedure.  
  
Kent  Rutter  |  Kent.Rutter@haynesboone.com  
Christina  Crozier  |  Christina.Crozier@haynesboone.com  
HAYNES  AND  BOONE,  LLP  
1221  McKinney,  Suite  2100  
Houston,  Texas  77010-­‐‑2007  
713.547-­‐‑2000  
713.547-­‐‑2600  fax  
  
Marcy  Lynn  Rothman  |  MRothman@krcl.com  
M.  Daniel  Guerra  |  DGuerra@krcl.com  
KANE  RUSSELL  COLEMAN  &  LOGAN  PC  
919  Milam  Street,  Suite  2200  
Houston,  Texas  77002  
713.425-­‐‑7444  
713.425-­‐‑7700  fax  
  
Adolfo  R.  Rodriguez,  Jr.  
Wilson  C.  Aurbach  |  waurbach@therodriguezfirm.com  
Christopher  K.  Rusek  
RODRIGUEZ  LAW  FIRM,  P.C.  
1700  Pacific  Ave.,  Suite  3850  
Dallas,  Texas  75201  
  
                                           /s/  Vuk  Vujasinovic                  
                                           VUK  VUJASINOVIC  
                                                   
                                              41  
  
  
                             CERTIFICATE  OF  COMPLIANCE  
  
On  this  30th  day  of  July  2015,  I  certify  that  the  forgoing  response  complies  
with  the  type-­‐‑volume  limitation  of  Tex.  R.  App.  P.  9.4(i)(2)(B)  because  this  
response  contains  7,358  words.  
  
This   response   complies   with   the   typeface   requirements   of   Tex.   R.   App.   P.  
9.4   because   this   brief   has   been   prepared   on   a   computer   using   a  
conventional  typeface  Microsoft  Word  in  Palatino  Linotype,  14  point  type.    
Footnotes  are  in  the  same  font,  reduced  to  12  point  font.  
  
  
                                           /s/  Vuk  Vujasinovic                  
                                           VUK  VUJASINOVIC  
                                             
  




                                                     
                                                42  
                                      No.  01-­‐‑15-­‐‑00600-­‐‑CV  
                                     ___________________  

                                    IN  THE    
                           FIRST  COURT  OF  APPEALS    
                             AT  HOUSTON,  TEXAS  
            _______________________________________________________  

                  IN  RE  UNION  PACIFIC  RAILROAD  COMPANY  
            _______________________________________________________  

                      From  the  129th  Judicial  District  Court  of  
                               Harris  County,  Texas  
                               Cause  No.  2014-­‐‑23177  
            _______________________________________________________  

          APPENDIX  TO  REAL  PARTY  IN  INTEREST’S  RESPONSE  TO  
                    PETITION  FOR  WRIT  OF  MANDAMUS  
           _______________________________________________________  

Vuk  Vujasinovic                                    Levon  Hovnatanian  
State  Bar  No.  00794800                           State  Bar  No.  10059825  
Vuk@vbattorneys.com                                 Hovnatanian@mdjwlaw.com  
Brian  Beckcom                                      Dale  Jefferson  
State  Bar  No.  24012268                           State  Bar  No.  10607900  
Brian@vbattorneys.com                               Jefferson@mdjwlaw.com  
VB  Attorneys                                       Martin,  Disiere,  Jefferson  &  
6363  Woodway  Dr.,  Suite  400                     Wisdom,  L.L.P.  
Houston,  Texas  77057                              808  Travis,  20th  Floor  
713.224.7800                                        Houston,  Texas  77002  
713.224.7801  fax                                   713.632.1717  
                                                    713.222.0101  fax  
  
                     Appellate  Counsel  for  Real  Party  in  Interest,  
     Donald  and  Mary  Trichel,  Individually  and  as  Permanent  Co-­‐‑Guardians  of  the  
                  Person  and  Estate  of  Nicholas  Trichel,  Incapacitated  
  
  
                                       APPENDIX  
                                LIST  OF  DOCUMENTS  
  
Appendix  1:         Affidavit  of  Will  Koenig  
  
Appendix  2:         Tex.  R.  Evid.  511  
  




                                                   
                                                2  
     In  re  Union  Pacific  Railroad  Company,  No.  01-­‐‑15-­‐‑00600-­‐‑CV  
  
  
  

                   Appendix  1:  
             Affidavit  of  Will  Koenig  
  
                                  CAUSE NO. 2014-23177

DONALD AND MARY TRICHEL,                   §              IN THE DISTRICT COURT OF
Individually and as Next Friends of        §
NICHOLAS TRICHEL                           §
                                           §
vs.                                        §              HARRIS COUNTY, TEXAS
                                           §
UNION PACIFIC RAILROAD                     §
COMPANY AND                                §
JEREMY RAY HAMPTON                         §              129th JUDICIAL DISTRICT

                             AFFIDAVIT OF WILL KOENIG

STATE OF TEXAS              §
                            §
COUNTY OF HARRIS            §

       Before me, the undersigned notary, on this day personally appeared Will Koenig,
personally known to me, who being first duly sworn, upon his oath stated as follows:

My name is Will Koenig. I am a Director for Franklin Data and am authorized to make this
affidavit on its behalf. I am over eighteen (18) years of age, and I am fully competent in all
respects to make this affidavit. I have never been convicted of a felony or crime of moral
turpitude. All statements herein are true and correct and within my personal knowledge.

Franklin Data was retained by Union Pacific Railroad Company ("Union Pacific") to preserve
data from the cell phones of James Wilson and Jeremy Hampton. No one instructed me or
anyone else at Franklin Data to delete or to wipe any information from these cell phones.

Once Franklin Data received notification of the particular type of cell phone and its operating
system, I checked the supported device compatibility with our current cell phone forensic
technology. Based on the information known about the cell phones and the operating systems of
the phones, both Mr. Wilson's and Mr. Hampton's phones were supported by the Paraben
forensic software.

On Tuesday, May 13, 2014, I, along with Gary Wellman from Franklin Data, met counsel for
Union Pacific, Angela Offerman, and James Wilson and Jeremy Hampton at the Starbucks
located at 10777 North Freeway, Houston, Texas 77037 to forensically acquire data from Mr.
Wilson's and Mr. Hampton's cell phones using the Paraben forensic software.

I began the acquisition of data from Mr. Wilson's phone. During this process, Mr. Wilson
informed me that this phone was not the same phone as he had on April 15, 2014. He told me
that approximately 1 Y2 weeks following the accident, his phone was crushed by one of his
horses. However, Mr. Wilson told me that his current phone had the same SIM card. l spent
approximately 2 Y2 hours attempting to retrieve the data from Mr. Wilson's cell phone. While the


                                                                           3191879 vi (7500000095 000)
data acquisition process was occurring, Mr. Wilson informed me that he needed to leave to pick
up his daughter. At that time, the data acquisition was only about 30 percent complete. l
estimated that the imaging process would take another four hours so I disconnected the phone
and returned it to Mr. Wilson.

On May 14, 2014, I traveled to the Union Pacific Lloyd Yard office trailer to continue the data
acquisition process. I began imaging Mr. Wilson's cell phone at approximately 7:30 a.m. At
approximately 3:15 p.m., at the end of Mr. Wilson's shift, the imaging process had not
completed; however, I believed that I had obtained the data for the relevant time period.
Therefore, I returned Mr. Wilson's cell phone to him. Subsequently, I reviewed the data from
Mr. Wilson's phone and confirmed that I had obtained all the data contained on the phone from
the relevant time period that was available the the cell phone.

On May 15, 2014, I returned to the Lloyd Yard office trailer to retrieve data from Mr. Hampton's
cell phone. I began the process at approximately 8:00 a.m. I attempted to utilize the Paraben
forensic software while onsite at the Lloyd Yard office trailer. However, I determined that
specific drivers for Mr. Hampton's cell phone were not present on the collection system and
needed to be downloaded from the software developer's website. Since there was no internet
data at the Lloyd Yard office trailer, I decided to download and install these drivers on my
computer back in my office.

I was able to perfonn a data dump of Mr. Hampton's phone. During this process, I was able to
obtain approximately 1.15 Obs of data. This data dump should include pictures but it does not
include the "relational aspect of the tables." That is, cell phones manage data in a SQLight
database environment rather than a file environment as on a computer. Thus, in a cell phone,
each piece of data is held separately and organized by the "relational aspect of the tables." What
this means is that each aspect of a text is stored as a "field" of a database within the phone (i.e.,
time of the text is in a field, date of text is in a field, the characters of a text is in a field, etc).
However, to organize the fields you must have the "relational aspect of the tables." Without the
"relational aspect of the tables" any data concerning texts, phone calls, or related information
cannot be deciphered. That is, any data currently collected that contains information regarding
texts or phone calls is useless until it is properly associated with the other bits of data that make
up a single text or call (such as time, duration, number, etc.). I am still in possession of the 1.15
Obs of data downloaded from Mr. Hampton's phone.

The difficulty in retrieving the data from Mr. Hampton's phone related to the Android operating
system. The operating systems of Android phones are open architecture software. As a result;
there are a multitude of different Android operating system versions.

Because of the inability of the Paraben forensic software to forensically capture the data from
Mr. Hampton's phone, I decided that a different software tool was required. After some
research, I identified Oxygen Forensic software as being the best suited for the phone and phone
OS. During the next weeks, I spent hours on the phone with technical support to work through
the configuration settings for acquisition for a devise with that OS.




                                                                                  3145866 vl (75000 00095 000)
On June      2014 1 I met with Mr. Hampton at the offices of Union Pacific's attorneys at Kane
Russe11 Coleman & Logan, PC, 919 Milam St., Suite 2200, Houston, Texas 7700 to complete the
acquisition of Mr. Hampton's phone. Using Oxygen Forensic software T was able to create an
image Mr. Hampton's phone.

Further, Alliant sayeth not.
                                               . J;Y/
                                                                •. ?:::>
                                           Will Koenig

       SUBSCRIBED AND SWORN TO BEFORE ME by Will Koenig on this the                     \'6\\,   day
of January, 2015, to certify which witness my hand and official seal.


                                                  Notary Public, State of Texas




                                                                           3145866 vi (75000 00095 000)
     In  re  Union  Pacific  Railroad  Company,  No.  01-­‐‑15-­‐‑00600-­‐‑CV  
  
  
  

                        Appendix  2:  
                      Tex.  R.  Evid.  511  
  
                                               Tex. Evid. R. 511
                                  This document is current through April 8, 2015

Texas Court Rules         >    STATE RULES           >    TEXAS RULES OF EVIDENCE                     >     ARTICLE V.
PRIVILEGES

Rule 511 Waiver by Voluntary Disclosure
   (a) General Rule. A person upon whom these rules confer a privilege against disclosure waives the
       privilege if:
        (1) the person or a predecessor of the person while holder of the privilege voluntarily discloses or
            consents to disclosure of any significant part of the privileged matter unless such disclosure itself
            is privileged; or
        (2) the person or a representative of the person calls a person to whom privileged communications have
            been made to testify as to the person’s character or character trait insofar as such communications
            are relevant to such character or character trait.
   (b) Lawyer-Client Privilege and Work Product; Limitations on Waiver. Notwithstanding paragraph (a), the
       following provisions apply, in the circumstances set out, to disclosure of a communication or information
       covered by the lawyer-client privilege or work-product protection.
        (1) Disclosure Made in a Federal or State Proceeding or to a Federal or State Office or Agency; Scope
        of a Waiver. --When the disclosure is made in a federal proceeding or state proceeding of any state or
             to a federal office or agency or state office or agency of any state and waives the lawyer-client
             privilege or work-product protection, the waiver extends to an undisclosed communication or
             information only if:
             (A) the waiver is intentional;
             (B) the disclosed and undisclosed communications or information concern the same subject matter;
                 and
             (C) they ought in fairness to be considered together.
        (2) Inadvertent Disclosure in State Civil Proceedings. --When made in a Texas state proceeding, an
            inadvertent disclosure does not operate as a waiver if the holder followed the procedures of Rule of
            Civil Procedure 193.3(d).
        (3) Controlling Effect of a Court Order. --A disclosure made in litigation pending before a federal
            court or a state court of any state that has entered an order that the privilege or protection is not
            waived by disclosure connected with the litigation pending before that court is also not a waiver in
            a Texas state proceeding.
        (4) Controlling Effect of a Party Agreement. --An agreement on the effect of disclosure in a state
            proceeding of any state is binding only on the parties to the agreement, unless it is incorporated into
            a court order.

Texas Rules
Copyright © 2015 by Matthew Bender & Company, Inc. a member of the LexisNexis Group. All rights reserved.